DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
Claim 13 has been canceled.
Claim 21 has been added.
Claims 1, 15, 19 and 20 have been amended. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed “computer-readable medium” is not statutory since the language does not limit the claim to non-transitory embodiments. The specification or claims must be amended to limit the computer-readable medium to only non-transitory, and state the exclusion of transitory signals (See Official Gazette Notice 1351 OG 212, dated February 23, 2010).The examiner suggests amending the claim to state “A non-transitory computer-readable medium…” to overcome the rejection under 35 U.S.C. § 101.
Claims 20-21 would be allowable if rewritten to overcome the rejection under 101 rejection set forth in this office action.
Allowable Subject Matter
Claims 1-12 and 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 19, although, prior arts and Ozer et al. (2010/0029243) disclose an apparatus (see abstract, fig.4, element 400, paragraph [0013] and its description) comprising: a processing system including at least one processor (see fig.4, element 420 paragraph [0013], [0046] and its description); and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations (see fig.4, elements 430, 420 paragraphs [0013], [0046] and its description), the operations comprising: receiving a request to broadcast a wireless emergency alert message, wherein the request comprises an alert area and a message content (see fig.2, step 210, paragraph [0037] and its description); broadcasting the wireless emergency alert message in the alert area, wherein the wireless emergency alert message includes the message content (see fig.2, step 255, paragraph [0038] and its description). However, none of them teach obtaining a notification from a first endpoint device that the first endpoint device did not receive the wireless emergency alert message; and transmitting, in response to the obtaining the notification that the first endpoint device did not receive the wireless emergency alert message, a unicast message comprising the message content to the first endpoint device or to fairly suggest the invention in the combination as claimed.
Claims 2-12, and 14-18 are allowed as being dependent on independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For Application/Control Number: 16/994,026 Page 11 Art Unit: 2647 more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    180
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647